Johnson, Chief Judge.
A judge found Brian L. Knapke guilty of the misdemeanor traffic offense of speeding. Knapke challenges the sufficiency of the evidence and the admission of laser speed detection results. We affirm.
“On appeal the evidence must be viewed in the light most favorable to support the verdict, and [Knapke] no longer enjoys a presumption of innocence; moreover, an appellate court determines evidence sufficiency and does not weigh the evidence or determine witness credibility. The verdict must be upheld if any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt.” (Punctuation omitted.) Barber v. State, 235 Ga. App. 170 (509 SE2d 93) (1998).
On September 27, 1998, a Columbia County Sheriff’s deputy used a laser detection device to determine that Knapke was traveling along Interstate 20 at 85 mph in a 70-mph speed zone. Knapke argues this evidence should have been suppressed because the state failed to lay a proper foundation for its admission. However, in this case, the trial transcript reveals that the judge did not reach his decision based on the laser test results. Rather, the judge found Knapke guilty of “speeding; going 75 miles per hour” because “[Knapke] admitted it on his testimony, said he was going 75 miles per hour.” Knapke’s admission is “probably the most probative and damaging *796evidence that can be admitted against him. The defendant is the most knowledgeable and unimpeachable source of any incriminating information about his past conduct, and one can scarcely imagine evidence more damaging to his defense than his own admission of guilt.” (Citation and punctuation omitted.) James v. State, 233 Ga. App. 516, 519 (2) (504 SE2d 533) (1998). Therefore, pretermitting any error in admitting the laser test results, Knapke’s testimony alone was sufficient under Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979), to establish that he was speeding in violation of OCGA § 40-6-181 (b) (2). See James, supra.
Decided March 5, 1999.
Duncan & Buff, James B. Duncan III, for appellant.
Daniel J. Craig, District Attorney, Bobby L. Christine, Charles R. Sheppard, Assistant District Attorneys, for appellee.

Judgment affirmed.


Smith and Eldridge, JJ, concur.